     Adam I. Gafni, Cal. Bar No. 230045
 1   Jamie Fountain, Cal. Bar No. 316567
     GAFNI & LEVIN LLP
 2   2811 Wilshire Blvd., Suite 780
     Santa Monica, California 90403
 3   Tel: (424) 744-8344
     Fax: (424) 488-1344
 4   E-mail: adam@gafnilaw.com
     Email: jamie@gafnilaw.com
 5
     Attorneys for Plaintiff and Counter-Defendant,
 6   CHARLES ADAM JONES
 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11   CHARLES ADAM JONES,                        Case No.: 2:19-cv-08181-DMG-AS
12                 Plaintiff,
                                                Presiding Judge: Hon. Dolly M. Gee
13                     v.                       Magistrate Judge: Hon. Alka Sagar
14   AMICIZIA EVENTS, INC. a
     California Corporation; JENNIFER           STIPULATED PROTECTIVE
15   MCLAUGHLIN, an individual; and             ORDER
     DOES 1-10, inclusive
16
                  Defendants.
17

18

19

20   AMICIZIA EVENTS, INC. a
     California Corporation; JENNIFER
21   MCLAUGHLIN, an individual,
22                 Counter-Claimant,
23                     v.
24   CHARLES ADAM JONES, an
     individual
25
                  Counter-Defendant.
26

27

28

                                               1
                                  Stipulated Protective Order
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12   file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a
14   party seeks permission from the court to file material under seal.
15          B. GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets, customer and pricing lists and
17   other valuable research, development, commercial, financial, technical and/or
18   proprietary information for which special protection from public disclosure and
19   from use for any purpose other than prosecution of this action is warranted.
20   Such confidential and proprietary materials and information consist of, among
21   other things, licensing agreements, customer pricing data, delivery documents,
22   photographic works, invoices, litigation documents, confidential business or
23   financial information, information regarding confidential business practices, or
24   other confidential research, development, or commercial information (including
25   information implicating privacy rights of third parties), information otherwise
26   generally unavailable to the public, or which may be privileged or otherwise
27   protected from disclosure under state or federal statutes, court rules, case decisions,
28                                            2
                                       PROTECTIVE ORDER
 1   or common law. Accordingly, to expedite the flow of information, to facilitate the
 2   prompt resolution of disputes over confidentiality of discovery materials, to
 3   adequately protect information the parties are entitled to keep confidential, to
 4   ensure that the parties are permitted reasonable necessary uses of such material in
 5   preparation for and in the conduct of trial, to address their handling at the end of the
 6   litigation, and serve the ends of justice, a protective order for such information is
 7   justified in this matter. It is the intent of the parties that information will not be
 8   designated as confidential for tactical reasons and that nothing be so designated
 9   without a good faith belief that it has been maintained in a confidential, non-public
10   manner, and there is good cause why it should not be part of the public record of
11   this case.
12   2.     DEFINITIONS
13          2.1 Action: this pending federal law suit styled Charles Adam Jones v.
14          Amicizia Events, Inc. et al., 2:19-cv-08181-DMG-AS
15          2.2 Challenging Party: a Party or Non-Party that challenges the designation
16          of information or items under this Order.
17          2.3 “CONFIDENTIAL” Information or Items: information (regardless of
18          how it is generated, stored or maintained) or tangible things that qualify for
19          protection under Federal Rule of Civil Procedure 26(c), and as specified
20          above in the Good Cause Statement.
21          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
22          support staff).
23          2.5 Designating Party: a Party or Non-Party that designates information or
24          items that it produces in disclosures or in responses to discovery as
25          “CONFIDENTIAL.”
26          2.6 Disclosure or Discovery Material: all items or information, regardless of
27          the medium or manner in which it is generated, stored, or maintained
28                                             3
                                        PROTECTIVE ORDER
 1   (including, among other things, testimony, transcripts, and tangible things),
 2   that are produced or generated in disclosures or responses to discovery in this
 3   matter.
 4   2.7 Expert: a person with specialized knowledge or experience in a matter
 5   pertinent to the litigation who has been retained by a Party or its counsel to
 6   serve as an expert witness or as a consultant in this Action.
 7   2.8 House Counsel: attorneys who are employees of a party to this Action.
 8   House Counsel does not include Outside Counsel of Record or any other
 9   outside counsel.
10   2.9 Non-Party: any natural person, partnership, corporation, association, or
11   other legal entity not named as a Party to this action.
12   2.10 Outside Counsel of Record: attorneys who are not employees of a
13   party to this Action but are retained to represent or advise a party to this
14   Action and have appeared in this Action on behalf of that party or are
15   affiliated with a law firm which has appeared on behalf of that party, and
16   includes support staff.
17   2.11 Party: any party to this Action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record
19   (and their support staffs).
20   2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22   2.13 Professional Vendors: persons or entities that provide litigation
23   support services (e.g., photocopying, videotaping, translating, preparing
24   exhibits or demonstrations, and organizing, storing, or retrieving data in any
25   form or medium) and their employees and subcontractors.
26   2.14 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL.”
28                                        4
                                   PROTECTIVE ORDER
 1         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 2         Material from a Producing Party.
 3

 4   3.    SCOPE
 5         The protections conferred by this Stipulation and Order cover not only
 6   Protected Material (as defined above), but also (1) any information copied or
 7   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 8   compilations of Protected Material; and (3) any testimony, conversations, or
 9   presentations by Parties or their Counsel that might reveal Protected Material.
10         Any use of Protected Material at trial shall be governed by the orders of the
11   trial judge. This Order does not govern the use of Protected Material at trial.
12

13   4. DURATION
14         Even after final disposition of this litigation, the confidentiality obligations
15   imposed by this Order shall remain in effect until a Designating Party agrees
16   otherwise in writing or a court order otherwise directs. Final disposition shall be
17   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
18   with or without prejudice; and (2) final judgment herein after the completion and
19   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
20   including the time limits for filing any motions or applications for extension of time
21   pursuant to applicable law.
22

23   5. DESIGNATING PROTECTED MATERIAL
24         5.1 Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under
26   this Order must take care to limit any such designation to specific material that
27   qualifies under the appropriate standards. The Designating Party must designate for
28                                           5
                                      PROTECTIVE ORDER
 1   protection only those parts of material, documents, items, or oral or written
 2   communications that qualify so that other portions of the material, documents,
 3   items, or communications for which protection is not warranted are not swept
 4   unjustifiably within the ambit of this Order.
 5

 6         Mass, indiscriminate, or routinized designations are prohibited. Designations
 7   that are shown to be clearly unjustified or that have been made for an improper
 8   purpose (e.g., to unnecessarily encumber the case development process or to
 9   impose unnecessary expenses and burdens on other parties) may expose the
10   Designating Party to sanctions.
11         If it comes to a Designating Party’s attention that information or items that it
12   designated for protection do not qualify for protection, that Designating Party must
13   promptly notify all other Parties that it is withdrawing the inapplicable designation.
14

15         5.2 Manner and Timing of Designations. Except as otherwise provided in this
16         Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
17   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
18   under this Order must be clearly so designated before the material is disclosed or
19   produced.
20         Designation in conformity with this Order requires:
21   (a) for information in documentary form (e.g., paper or electronic documents, but
22         excluding    transcripts of      depositions or      other pretrial or    trial
23   proceedings), that the Producing Party affix at a minimum, the legend
24   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
25   contains protected material. If only a portion or portions of the material on a page
26   qualifies for protection, the Producing Party also must clearly identify the protected
27   portion(s) (e.g., by making appropriate markings in the margins).
28                                            6
                                       PROTECTIVE ORDER
 1         A Party or Non-Party that makes original documents available for inspection
 2   need not designate them for protection until after the inspecting Party has indicated
 3   which documents it would like copied and produced. During the inspection and
 4   before the designation, all of the material made available for inspection shall be
 5   deemed       “CONFIDENTIAL.”            After the    inspecting    Party has
 6   identified   the documents it wants copied and produced, the Producing Party must
 7   determine which documents, or portions thereof, qualify for protection under this
 8   Order. Then, before producing the       specified    documents, the       Producing
 9   Party must affix the “CONFIDENTIAL legend” to each page that contains
10   Protected Material. If only a portion or portions of the material on a page qualifies
11   for protection, the Producing Party also must clearly identify the protected
12   portion(s) (e.g., by making appropriate markings in the margins).
13          (b) for testimony given in depositions that the Designating Party identify the
14   Disclosure or Discovery Material on the record, before the close of the deposition
15   all protected testimony.
16         (c) for information produced in some form other than documentary and for
17   any other tangible items, that the Producing Party affix in a prominent place on the
18   exterior of the container or containers in which the information is stored the legend
19   “CONFIDENTIAL.” If only a portion or portions of the information warrants
20   protection, the Producing Party, to the extent practicable, shall identify the
21   protected portion(s).
22         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
23   failure to designate qualified information or items does not, standing alone, waive
24   the Designating Party’s right to secure protection under this Order for such
25   material. Upon timely correction of a designation, the Receiving Party must make
26   reasonable efforts to assure that the material is treated in accordance with the
27   provisions of this Order.
28                                            7
                                       PROTECTIVE ORDER
 1

 2   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 3         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
 4   designation of confidentiality at any time that is consistent with the Court’s
 5   Scheduling Order.
 6         6.2 Meet and Confer. The Challenging Party shall initiate the informal
 7   dispute resolution process set forth in the Court's Procedures and Schedules. see
 8   http://www.cacd.uscourts.gov/honorable-alka-sagar
 9         6.3 The burden of persuasion in any such challenge proceeding shall be on
10   the Designating Party. Frivolous challenges, and those made for an improper
11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
12   parties) may expose the Challenging Party to sanctions. Unless the Designating
13   Party has waived or withdrawn the confidentiality designation, all parties shall
14   continue to afford the material in question the level of protection to which it is
15   entitled under the Producing Party’s designation until the Court rules on the
16   challenge.
17

18   7. ACCESS TO AND USE OF PROTECTED MATERIAL
19         7.1 Basic Principles. A Receiving Party may use Protected Material that is
20   disclosed or produced by another Party or by a Non-Party in connection with this
21   Action only for prosecuting, defending, or attempting to settle this Action. Such
22   Protected Material may be disclosed only to the categories of persons and under the
23   conditions described      in     this   Order.       When the      Action        has
24   been terminated, a Receiving Party must comply with the provisions of section 13
25   below (FINAL DISPOSITION).
26         Protected Material must be stored and maintained by a Receiving Party at a
27   location and in a secure manner that ensures that access is limited to the persons
28                                            8
                                       PROTECTIVE ORDER
 1   authorized under this Order.
 2         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
 3   otherwise ordered by the court or permitted in writing by the Designating Party, a
 4   Receiving Party may disclose any information or item designated
 5   “CONFIDENTIAL” only to:
 6         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 7   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 8   to disclose the information for this Action;
 9         (b) the officers, directors, and employees (including House Counsel) of the
10   Receiving Party to whom disclosure is reasonably necessary for this Action;
11         (c) Experts (as defined in this Order) of the Receiving Party to whom
12   disclosure is reasonably necessary for this Action and who have signed the
13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14         (d) the court and its personnel;
15         (e) court reporters and their staff;
16         (f) professional jury or trial consultants, mock jurors, and Professional
17   Vendors to whom disclosure is reasonably necessary for this Action and who have
18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19         (g) the author or recipient of a document containing the information or a
20   custodian or other person who otherwise possessed or knew the information;
21         (h) during their depositions, witnesses, and attorneys for witnesses, in the
22   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
23   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
24   will not be permitted to keep any confidential information unless they sign the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
26   agreed by the Designating Party or ordered by the court. Pages of transcribed
27   deposition testimony or exhibits to depositions that reveal Protected Material may
28                                            9
                                       PROTECTIVE ORDER
 1   be separately bound by the court reporter and may not be disclosed to anyone
 2   except as permitted under this Stipulated Protective Order; and
 3          (i) any mediator or settlement officer, and their supporting personnel,
 4   mutually agreed upon by any of the parties engaged in settlement discussions.
 5   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 6   OTHER LITIGATION
 7         If a Party is served with a subpoena or a court order issued in other litigation
 8   that compels disclosure of any information or items designated in this Action as
 9   “CONFIDENTIAL,” that Party must:
10         (a) promptly notify in writing the Designating Party. Such notification shall
11   include a copy of the subpoena or court order;
12         (b) promptly notify in writing the party who caused the subpoena or order to
13   issue in the other litigation that some or all of the material covered by the subpoena
14   or order is subject to this Protective Order. Such notification shall include a copy of
15   this Stipulated Protective Order; and
16         (c) cooperate with respect to all reasonable procedures sought to be pursued
17   by the Designating Party whose Protected Material may be affected. If the
18   Designating Party timely seeks a protective order, the Party served with the
19   subpoena or court order shall not produce any information designated in this action
20   as “CONFIDENTIAL” before a determination by the court from which the
21   subpoena or order issued, unless the Party has obtained the Designating Party’s
22   permission. The Designating Party shall bear the burden and expense of seeking
23   protection in that court of its confidential material and nothing in these provisions
24   should be construed as authorizing or encouraging a Receiving Party in this Action
25   to disobey a lawful directive from another court.
26

27   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
28                                           10
                                      PROTECTIVE ORDER
 1   PRODUCED IN THIS LITIGATION
 2         (a) The terms of this Order are applicable to information produced by a Non-
 3   Party in this Action and designated as “CONFIDENTIAL.” Such information
 4   produced by Non-Parties in connection with this litigation is protected by the
 5   remedies and relief provided by this Order. Nothing in these provisions should be
 6   construed as prohibiting a Non-Party from seeking additional protections.
 7         (b) In the event that a Party is required, by a valid discovery request, to
 8   produce a Non-Party’s confidential information in its possession, and the Party is
 9   subject to an agreement with the Non-Party not to produce the Non-Party’s
10   confidential information, then the Party shall:
11         (1) promptly notify in writing the Requesting Party and the Non-Party that
12   some or all of the information requested is subject to a confidentiality agreement
13   with a Non-Party;
14          (2) promptly provide the Non-Party with a copy of the Stipulated Protective
15   Order in this Action, the relevant discovery request(s), and a reasonably specific
16   description of the information requested; and
17         (3) make the information requested available for inspection by the Non-
18   Party, if requested.
19          (c) If the Non-Party fails to seek a protective order from this court within 14
20   days of receiving the notice and accompanying information, the Receiving Party
21   may produce the Non-Party’s confidential information responsive to the discovery
22   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
23   not produce any information in its possession or control that is subject to the
24   confidentiality agreement with the Non-Party before a determination by the court.
25   Absent a court order to the contrary, the Non-Party shall bear the burden and
26   expense of seeking protection in this court of its Protected Material. 26
27

28                                           11
                                      PROTECTIVE ORDER
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best
 6   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 7   person or persons to whom unauthorized disclosures were made of all the terms of
 8   this Order, and (d) request such person or persons to execute the “Acknowledgment
 9   and Agreement to Be Bound” that is attached hereto as Exhibit A.
10

11   11.   INADVERTENT PRODUCTION                  OF     PRIVILEGED          OR
12   OTHERWISE PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other
15   protection, the obligations of the Receiving Parties are those set forth in Federal
16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
17   whatever procedure may be established in an e-discovery order that provides for
18   production without prior privilege review. Pursuant to Federal Rule of Evidence
19   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
20   of a communication or information covered by the attorney-client privilege or work
21   product protection, the parties may incorporate their agreement in the stipulated
22   protective order submitted to the court.
23

24   12. MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28                                           12
                                      PROTECTIVE ORDER
 1   Protective Order no Party waives any right it otherwise would have to object to
 2   disclosing or producing any information or item on any ground not addressed in
 3   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 4   any ground to use in evidence of any of the material covered by this Protective
 5   Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any
 7   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 8   may only be filed under seal pursuant to a court order authorizing the sealing of the
 9   specific Protected Material at issue. If a Party's request to file Protected Material
10   under seal is denied by the court, then the Receiving Party may file the information
11   in the public record unless otherwise instructed by the court.
12

13   13. FINAL DISPOSITION
14         After the final disposition of this Action, as defined in paragraph 4, within 60
15   days of a written request by the Designating Party, each Receiving Party must
16   return all Protected Material to the Producing Party or destroy such material. As
17   used in this subdivision, “all Protected Material” includes all copies, abstracts,
18   compilations, summaries, and any other format reproducing or capturing any of the
19   Protected Material. Whether the Protected Material is returned or destroyed, the
20   Receiving Party must submit a written certification to the Producing Party (and, if
21   not the same person or entity, to the Designating Party) by the 60 day deadline that
22   (1) identifies (by category, where appropriate) all the Protected Material that was
23   returned or destroyed and (2)affirms that the Receiving Party has not retained any
24   copies, abstracts, compilations, summaries or any other format reproducing or
25   capturing any of the Protected Material. Notwithstanding this provision, Counsel
26   are entitled to retain an archival copy of all pleadings, motion papers, trial,
27   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
28                                            13
                                       PROTECTIVE ORDER
 1   and trial exhibits, expert reports, attorney work product, and consultant and expert
 2   work product, even if such materials contain Protected Material. Any such archival
 3   copies that contain or constitute Protected Material remain subject to this
 4   Protective Order as set forth in Section 4 (DURATION).
 5

 6   14. Any violation of this Order may be punished by any and all appropriate
 7   measures including, without limitation, contempt proceedings and/or monetary
 8   sanctions.
 9

10   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
11   DATED_____January 16, 2020__
12

13   _______/s/ Adam I. Gafni___________
14   Attorneys for Plaintiff
15   Charles Adam Jones
16

17   DATED:______January 16, 2020_____
18

19   _________/s/ Reid E. Dammann________
20   Attorneys for Defendants
21   AMICIZIA EVENTS, INC. a California Corporation;
22   JENNIFER MCLAUGHLIN
23

24

25

26

27

28                                           14
                                      PROTECTIVE ORDER
 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2

 3   DATED: January 16, 2020
 4

 5   /S/ Alka Sagar
 6   Honorable Alka Sagar
 7   United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           15
                                      PROTECTIVE ORDER
 1

 2                                           EXHIBIT A
 3                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4

 5         I, _______________________________________ [print or               type full
 6   name], of ___________________________________________ [print or type full
 7   address], declare under penalty of perjury that I have read in its entirety and
 8   understand the Stipulated Protective Order that was issued by the United States
 9   District Court for the Central District of California on [date] in the case of Charles
10   Adam Jones v. Amicizia Events, Inc. et al., 2:19-cv-08181-DMG-AS. I agree to
11   comply with and to be bound by all the terms of this Stipulated Protective Order
12   and I understand and acknowledge that failure to so comply could expose me to
13   sanctions and punishment in the nature of contempt. I solemnly promise that I will
14   not disclose in any manner any information or item that is subject to this Stipulated
15   Protective Order to any person or entity except in strict compliance with the
16   provisions of this Order. I further agree to submit to the jurisdiction of the United
17   States District Court for the Central District of California for the purpose of
18   enforcing the terms of this Stipulated Protective Order, even if such enforcement
19   proceedings occur after termination of this action. I hereby
20   appoint________________________________________[print or type full name]
21   of _____________________________________________ [print or type full
22   address and telephone number] as my California agent for service of process in
23   connection with this action or any proceedings related to enforcement of this
24   Stipulated Protective Order.
25

26

27   Date: _________________________
28                                            16
                                       PROTECTIVE ORDER
 1   City and State where sworn and signed: ___________________________
 2

 3

 4   Printed name: _____________________
 5

 6   Signature: _________________________
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                       17
                                  PROTECTIVE ORDER
          1                                                ATTESTATION
          2
                         I attest that all other signatories listed, and on whose behalf the filing is submitted, concur
          3
                  in the filing’s content and have authorized the filing.
          4

          5
                  Dated: January 16, 2020                            GAFNI & LEVIN LLP
          6

          7
                                                                     By: /s/ Adam I. Gafni
          8
                                                                        Attorneys for Plaintiff
          9                                                             Charles Adam Jones

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
1198142/49251619v.1


                                                                    1
                                                       Stipulated Protective Order
